DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 4-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sheri Higgins on 10/20/2021.
The application has been amended as follows: 
Amendment to the claims:

Claim 4, line 2 “the range” should be amended to –a range–
Claim 6, line 2 “the range” should be amended to –a range–
Claim 7, line 1 “the difference” should be amended to –a difference–
Claim 7, line 2 “a body” should be amended to –the body–
Claim 7, lines 3-4 “the range” should be amended to –a range–
Claim 8, line 1 “the height” should be amended to –a height–
Claim 8, line 2 “the range” should be amended to –a range–
Claim 15, line 2 “the center” should be amended to –a center–
Claim 19, line 3 “the surface” should be amended to –a surface–
Claim 19, line 3 “or uncured cement” should be amended to –or an uncured cement–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches a pole holder having the insert and a base. However, the prior art of record have failed to teach at least the combination of the pole holder comprising: an insert, wherein the insert is configured to be embedded directly into soil or concrete; and a base, wherein the base is removably connected to the insert via a threaded 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631